DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2021 is being considered by the examiner.

Drawings
The drawings were received on 9/8/2021.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Species VIII [fig. 9a, corresponding to claims 1-15] in the reply filed on 4/12/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Phillip J. Articola on 7/11/2022.  The application has been amended as follows: 

Withdrawn claims 16-20 are cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art fails to teach or suggest, “a substrate comprising a first area and a second area in which a plurality of first connection nodes and a plurality of second connection nodes are arranged, the first and second areas being separate from each other;
a plurality of first data lines extending in a column direction on the first area;
a plurality of second data lines extending in the column direction on the second area and respectively connected to the plurality of second connection nodes;
a plurality of first connection lines respectively connecting the plurality of first data lines to the plurality of first connection nodes;
a first voltage line comprising a first portion and a second portion spaced apart from each other in the column direction;
a plurality of first transistors respectively connected between the plurality of first connection nodes and the first portion of the first voltage line;
a plurality of second transistors respectively connected between the plurality of second connection nodes and the second portion of the first voltage line; and
a first gate line connected to gates of the plurality of first transistors and gates of the plurality of second transistors”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhou				(US 20170046992).
Kim				(US 20170076665).
Kwon et al. 			(US 20140111407).
Kwak et al. 			(US 20160043010).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694